Citation Nr: 0804231	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served in the Air Force on active duty from 
December 1981 to February 1990.  He also had a subsequent 
period of active duty for training (ACDUTRA) in the New York 
Air National Guard from January to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for multiple sclerosis in July 1998.  The veteran was 
notified of this decision that same month, but did not file 
an appeal. 

2.  The RO determined in September 1999 that new and material 
evidence had not been presented to reopen the veteran's March 
1999 claim for service connection for multiple sclerosis.

3.  The evidence received since the September 1999 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for multiple sclerosis.

4.  The competent evidence of record establishes that the 
veteran's multiple sclerosis was incurred in service.


CONCLUSIONS OF LAW

1.  The July 1998 and September 1999 decisions of the RO 
denying service connection for multiple sclerosis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1997).

2.  The evidence received since the September 1999 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for multiple sclerosis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Multiple sclerosis was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 
C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Application to Reopen Claim of Service Connection

In a July 1998 rating decision, the RO denied service 
connection for multiple sclerosis on the basis that there was 
no evidence that the veteran's multiple sclerosis had 
manifested during the veteran's period of active duty 
service, within the seven years following separation, or 
during the veteran's period of active duty for training for 
the New York Air National Guard.  The veteran was notified of 
the decision and of his appellate rights in the same month.  
The only evidence of record was the veteran's DD 214 forms 
issued February 1990 and May 1997 and VA medical center 
treatment records dated June 1997 to January 1998.

The veteran did not file an appeal of the July 1998 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In March 1999, the veteran filed a claim to reopen his claim 
for service connection for multiple sclerosis.  Additional VA 
treatment records were obtained from the Syracuse VA Medical 
Center.  In September 1999, the RO determined that new and 
material evidence adequate to reopen the claim for service 
connection for multiple sclerosis had not been submitted.

In March 2004, the veteran filed another claim to reopen his 
claim for service connection for multiple sclerosis.  In 
cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the September 1999 RO 
rating decision includes the medical board report of the New 
York Air National Guard dated November 1998; Medical 
Certificates from the State University of New York, Health 
Science Center at Syracuse, dated May 1998 and February 1999; 
private medical certificates from Dr. A.C. dated April and 
September 2005; a VA medical letter dated October 2005; and 
VA medical center treatment records dated October 2003 to 
June 2004 and September 2004 to November 2005.  The VA 
medical letter dated October 2005 is both new and material 
because it attributed initial symptoms recorded in April 1997 
to the veteran's subsequently diagnosed multiple sclerosis.  
In light of the basis for the RO's September 1999 
determination, this evidence raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.


II. Entitlement to Service Connection for Multiple Sclerosis

The veteran seeks service connection for multiple sclerosis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may be granted for multiple 
sclerosis, even if not shown during military service, if the 
disease becomes manifest to a compensable degree within seven 
years after discharge from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A chronic disease need not be actually diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In regard to what constitutes a "compensable degree," 
multiple sclerosis is rated in proportion to the impairment 
of motor, sensory and mental function; especially considered 
are psychotic manifestations, complete or partial loss of one 
or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the rating schedule.  The minimum rating for 
multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, 
including Diagnostic Code 8018.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the veteran's Army Reserve service, and 
National Guard service prior to and after his call to active 
duty for Desert Shield/Desert Storm, service connection may 
only be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, or an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is generally not legally merited 
when a disability incurred on INACDUTRA results from a 
disease process. See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran was separated from active service in February 
1990, and multiple sclerosis was first diagnosed in June 
1997, which is outside the seven-year presumptive period.  
The diagnosis is also outside of the veteran's period of 
ACDUTRA in the New York Air National Guard from January to 
May 1997.  It is undisputed in the record that the veteran is 
currently diagnosed with multiple sclerosis as of June 1997.

The veteran's service medical records do not reveal any 
complaint, treatment or diagnosis of multiple sclerosis.  The 
veteran's separation examination report indicated that the 
veteran's neurological system was normal and the veteran did 
not report any neurological problems on his separation Report 
of Medical History dated January 1990.  The claims folder 
does not contain any medical records from the veteran's 
separation from active service until July 1996.  The 
veteran's subsequent medical examination for enlistment into 
the New York Air National guard, dated July 1996, indicated 
that the veteran's neurological system was normal.

In April 1997, while the veteran was on active duty for 
training with the New York Air National Guard, the veteran 
was treated for difficulty focusing his eyes and blurry 
vision.  Subsequently, the veteran was hospitalized from June 
to July 1997 for right arm numbness and weakness.  At that 
time, the veteran reported that he was well until four or 
five months prior and then developed transient loss of 
sensation from the waist down that resolved after four or 
five days.  The veteran was diagnosed with multiple sclerosis 
after a magnetic resonance imaging (MRI) study of his brain 
revealed multiple plaques.  An attending physician note dated 
July 1997 indicated that "the disease has almost surely been 
present for a few years."  The veteran was discharged from 
the New York Air National Guard in March 1999 after a medical 
board found him unfit for worldwide service.

A letter dated October 2005 from the veteran's physician at 
the VA Medical Center in San Juan, Puerto Rico.  The 
physician opined that the veteran's blurry vision, treated in 
April 1997 while the veteran was on ACDUTRA, was "more 
likely than not secondary to multiple sclerosis."  

In light of the veteran's current diagnosis of multiple 
sclerosis, his diagnosis of multiple sclerosis shortly after 
his release from ACDUTRA, the medical opinion associating the 
manifestations suffered while serving on ACDUTRA to multiple 
sclerosis, and the medical opinion that the veteran 
"surely" had multiple sclerosis for many years, including 
time during the presumptive period following the veteran's 
initial period of active service, the Board finds that 
service connection for multiple sclerosis is warranted.


III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

New and material evidence to reopen a claim of service 
connection for multiple sclerosis has been received; to this 
extent, the appeal is granted and the claim reopened.

Service connection for multiple sclerosis is granted.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


